Per Curiam,
The right of the plaintiffs to recover in this action depended on questions of fact which were clearly for the determination of the jury. There was therefore no error in refusing to withdraw the case from their consideration by directing a verdict in favor of defendant, as requested in its first point. On the contrary it was rightly submitted to them in a clear, accurate and fully adequate charge in which there appears to be no substantial error. The verdict was fully warranted by the evidence, and the judgment entered thereon should not be disturbed.
Judgment affirmed.